Citation Nr: 1210848	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for gastrointestinal disability claimed as peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He also had periods of active duty for training in the Army National Guard from June 12 to June 26, 1976, May 28 to June 11, 1977, June 10 to June 24, 1978, May 12 to May 26, 1979, May 10 to May 24, 1980, May 30 to June 13, 1981, May 22 to June 5, 1982, and June 2 to June 16, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

When this case most recently was before the Board in January 2012, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

Unfortunately, further development is still required before the Board decides this appeal.  As noted above, the Veteran had periods of active duty for training from June 1976 to June 1984 while a member of the Army National Guard.  Also the record reflects that the originating agency sent a letter to the Virginia State Adjutants General Office in March 2011 requesting various records, including a copy of all examination reports and treatment records for the Veteran's service in the Army National Guard.  Thereafter, personnel records were provided by the Virginia State Adjutants General Office but no medical records were provided.  The record does not indicate why no medical records were provided.  In addition, the record does not show that the originating agency made a follow up request for the medical records.  Therefore, further development to obtain all available medical records pertaining to the Veteran' service in the Army National Guard is in order.  See 38 C.F.R. § 3.159(c)(1) (2011).

In additional, although VA medical opinions addressing whether the Veteran's gastrointestinal disability is related to his extended period of active duty are of record, no medical opinion addressing whether the disability is related to his National Guard service has been obtained.  The Board further notes that the Veteran's spouse has alleged that a burn of the face sustained by the Veteran in service increased his risk for development a stomach ulcer.  She has submitted medical text supporting her contention.  This contention has not been addressed in any of the medical opinions currently of record.  Therefore, another VA medical opinion is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all indicated development to obtain a copy of all medical records pertaining to the Veteran's service in the Army National Guard.  If necessary, the Veteran should be requested to provide a copy of any such records in his possession.

2.  Then, the claims folder should be returned to the physician who provided the January 2012 VA medical opinion for preparation of an addendum in which he specifically addresses the contention that a burn of the face sustained by the Veteran in service played a significant causal role in the Veteran's development of a duodenal ulcer.  In addition, the physician should provide an opinion with respect to each of the Veteran's gastrointestinal disorders as to whether there is a 50 percent or better probability that the disorder originated during or permanently increased in severity as a result of any period(s) of active duty for training.  The rationale for all opinions expressed must also be provided.

If the January 2012 physician is unavailable, the claims folder should be provided to another physician with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

